DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 19-20, in the reply filed on 2/25/21 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 9,991,215).

Regarding claim 1, Lin discloses an array substrate, comprising:
a base substrate (101, Fig. 1) in which a through hole is provided (102a, Fig. 1 and Col. 4);
a filling portion disposed in the through hole, comprising a recessed structure and made from a flexible material (104, Figs. 1, 8 and Col. 6);
an electrically conductive pattern (105b, 103 top half, Fig. 1)disposed on the filling portion and at least partially located in the recessed structure (Col. 6); and
a film layer disposed on a side of the electrically conductive pattern facing away from the base substrate (105a, Fig. 1 and Col. 6).

Regarding claim 2, Lin further discloses wherein the base substrate is made from a rigid material (Col. 4).

Regarding claim 3, Lin further discloses wherein the recessed structure has a depth less than or equal to a thickness of the filling portion (Fig. 1).

Regarding claim 4, Lin further discloses wherein
the electrically conductive pattern is of a single-layer structure, and the electrically conductive pattern is made from copper; or
the electrically conductive pattern is of a three-layer laminated structure, an intermediate layer of the three-layer laminated structure is made from aluminum, 

Regarding claim 5, Lin further discloses wherein the array substrate further comprises a connecting portion (106a, 103 bottom half, Fig. 3) disposed on a side of the base substrate (101) facing away from the electrically conductive pattern;
wherein the connecting portion is electrically connected to the electrically conductive pattern (Fig. 3 and Col. 7).

Regarding claim 6, Lin further discloses wherein the connecting portion is located in the recessed structure to be electrically connected to the electrically conductive pattern (103 bottom half, Fig. 3).

Regarding claim 7, Lin further discloses wherein the connecting portion is not located in the recessed structure, and a surface of the connecting portion close to the film layer, a surface of the electrically conductive pattern facing away from the film layer, and a surface of the recessed structure facing away from the film layer are all located in a same plane as a surface of the base substrate facing away from the film layer (Fig. 3 top half).

Regarding claim 8, Lin further discloses wherein the rigid material is selected from glass, plastic, ceramic or quartz (101, Col. 4), and the flexible material is selected from poly-p-xylylene or polyimide (104, Col. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 9,991,215).

Regarding claims 9 and 10, Lin discloses the array substrate according to claim 5, as mentioned above.  Lin does not explicitly disclose a spliced display device, wherein the display device further comprises a chip disposed on a side of the connecting portion in the array substrate facing away from the base substrate, the chip being electrically connected to the connecting portion.  However, the incorporation into a display device would be deemed obvious to one of ordinary skill in the art at the time of filing since one of ordinary skill in the art would rationally utilize the known structures in the art.


providing the array substrate according to claim 1;
forming a connecting portion on a side of the base substrate of the array substrate facing away from the film layer, and electrically connecting the connecting portion to the electrically conductive pattern (105c, Fig. 3 and Col. 6).  Lin does not explicitly disclose a display device incorporating a step of bonding a chip to a side of the connecting portion facing away from the base substrate, and electrically connecting the chip to the connecting portion. However, the incorporation into a display device would be deemed obvious to one of ordinary skill in the art at the time of filing since one of ordinary skill in the art would rationally utilize the known structures in the art.

Regarding claim 20, Lin further discloses wherein the recessed structure has a depth less than a thickness of the filling portion, and the method further comprises: etching through the recessed structure from a side of the base substrate of the array substrate facing away from the film layer to expose the electrically conductive pattern (Figs. 18-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS M MENZ/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             3/27/21